Citation Nr: 0729394	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-06 992	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a chronic disability 
manifested by dry mouth and mouth ulcers.

2. Entitlement to service connection for type 2 diabetes 
mellitus.

3. Entitlement to service connection for chloracne or other 
acneform disease.

4. Entitlement to service connection for a skin disease to 
include lichen simplex chronicus, tinea manum, and tinea 
pedis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2. A chronic disability manifested by dry mouth and mouth 
ulcers is not currently shown.

3. Type 2 diabetes mellitus is not currently shown.

4. Chloracne and other acneform disease are not currently 
shown.

5. A skin disease to include lichen simplex chronicus, tinea 
manum, and tinea pedis was not affirmatively shown to be 
present during service; any current skin disease to include 
lichen simplex chronicus, tinea manum, and tinea pedis, first 
documented after separation from service, is unrelated to a 
disease, injury, or event of service origin including 
presumptive exposure to herbicides agents, including Agent 
Orange, while serving in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1. A chronic disability manifested by dry mouth and mouth 
ulcers were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2. Type 2 diabetes mellitus was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3. Chloracne and other acneform disease were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4. A skin disease to include lichen simplex chronicus, tinea 
manum, and tinea pedis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.




Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in January 2004, in February 2004, 
and in March 2005.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  




To the extent that the degree of disability assignable was 
not provided, as the claims of service connection are denied 
no disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, service personnel records, VA records, private 
medical records, and records held by the Social Security 
Administration.  

While VA has not conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claims for service connection, adjudication of the claims may 
go forward without such examinations because there is no 
medical evidence that establishes that the veteran suffered 
an event or disease in service associated with a chronic 
disability manifested by dry mouth and mouth ulcers, type 2 
diabetes mellitus, chloracne and acneform, and/or a skin 
disease to include lichen simplex chronicus, tinea manum, and 
tinea pedis.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the claimant in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if the diabetes mellitus 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.



A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era, is presumed to have been 
exposed to herbicide agents, including a herbicide commonly 
referred to as Agent Orange, and there is also a presumption 
of service connection for type 2 diabetes mellitus, 
chloracne, and acneform associated with exposure to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Factual Background 

Service personnel records show the veteran served in the 
Republic of Vietnam from July 1968 to July 1969.

Service medical records, including examinations dated in 
December 1966 and July 1969, are negative for any complaint, 
finding, history, diagnosis, or treatment of a chronic 
disability manifested by dry mouth and mouth ulcers, type 2 
diabetes mellitus, chloracne, other acneform disease, or a 
skin disease to include lichen simplex chronicus, tinea 
manum, and tinea pedis.  

After service, a history of athletes' feet was noted in 
January 1975.  VA records dated from February 1992 to June 
2005, records obtained from the Social Security 
Administration, private records from Nash-Edgecombe Mental 
Health, dated from November 1992 to October 1993, and private 
records from Coastal Plain Hospital, dated in August 2003, 
contain no complaint, finding, history, diagnosis, or 
treatment for a chronic disability manifested by dry mouth 
and mouth ulcers, type 2 diabetes mellitus, chloracne, or 
other acneform disease.  Moreover, in a March 2004 statement 
from the veteran's private physician, it was specifically 
stated that the veteran did not have diabetes mellitus. 

VA records, dated from February 1992 to June 2005, show that 
the veteran's complaints of a skin rash involving the head, 
hands, and feet, were documented in March 2001.  The skin 
rash was variously diagnosed as lichen simplex chronicus, 
tinea manum, and tinea pedis.  



Analysis 

Dry Mouth and Mouth Ulcers, Type 2 Diabetes Mellitus, 
Chloracne, and Other Acneform Disease 

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

The veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. § 
1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to herbicide agents include type II diabetes 
mellitus, chloracne, and other acneform disease, but not 
lichen simplex chronicus, tinea manum, or tinea pedis.  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Notice, 72 Fed. Reg. 32,395 (June 
12, 2007).

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  



The evidence of record contains no complaint, finding, 
history, diagnosis, or treatment of a chronic disability 
manifested by dry mouth and mouth ulcers, type 2 diabetes 
mellitus, chloracne, or other acneform disease.  In fact, a 
private physician in March 2004 stated that the veteran did 
not have diabetes mellitus after testing for it. 

Although the veteran is competent to describe symptoms of an 
illness, that is, symptoms capable of lay observation, the 
veteran is not competent to make a medical diagnosis of an 
illness that is medical in nature and not capable of lay 
observation.  In other words the veteran's statements that he 
has the claimed disabilities is not competent evidence to 
establish that the veteran actually has the particular 
disability because the veteran is not qualified through 
education, training, or experience to offer a medical 
diagnosis that is not capable of lay observation.

Where, as here, the determinative issues involve questions of 
medical diagnoses competent medical evidence is required to 
substantiate the claims because the diagnoses are not capable 
of lay observation.  For this reason, the lay statements are 
not competent evidence and must be excluded.  Rucker v. Brown 
at 10 Vet. App. 74.

Accordingly, in the absence of a current diagnosis of a 
chronic disability manifested by dry mouth and mouth ulcers, 
type 2 diabetes mellitus, chloracne, or other acneform 
disease, there can be no valid claims of service connection 
on a direct bases under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303 or a presumptive bases under 38 U.S.C.A. § § 1112, 
1116 and 38 C.F.R. §§ 3.307, 3.309.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 




Other Skin Disease

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The veteran is claiming 
service connection for a skin disease, which has been 
variously diagnosed as lichen simplex chronicus, tinea manum, 
and tinea pedis, due to exposure to Agent Orange, but none of 
the skin conditions is among the disabilities listed in 
38 C.F.R. § 3.309(e). 

And as the Secretary has determined that there is no positive 
association between exposure to Agent Orange and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted, 
the Board finds that presumptive service connection on the 
basis of exposure to herbicides in Vietnam can not be applied 
to the veteran's advantage on the claim of service connection 
for a skin disease to include lichen simplex chronicus, tinea 
manum, and tinea pedis.  Therefore presumptive service 
connection for a skin disease to include lichen simplex 
chronicus, tinea manum, and tinea pedis due to exposure to 
herbicides is not established.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

And, as there is no competent evidence either contemporaneous 
with or after service that any skin disease was noted during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).

Under 38 C.F.R. § 3.303(d), service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.   After 
service a skin disease was first documented in 1975 by 
history and by clinical findings in 2001, over 20 years after 
the veteran's separation from service in 1969, and there is 
no competent medical evidence that links the current skin 
disease to service including as due to exposure to herbicides 
agents, including Agent Orange, while serving in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6).


The fact that the currently diagnosed skin disease is not a 
disease associated with exposure to herbicide agents under 38 
C.F.R. § 3.309(e) does not preclude the veteran from 
establishing service connection by way of proof of actual 
direct causation.  Proof of direct causation entails 
scientific or medical evidence that exposure to herbicides 
during service actually caused the disability that appears 
many years later. Actual causation carries a very difficult 
burden of proof.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed.Cir. 1994).

This means that the veteran may show that exposure to 
herbicides actually caused his skin condition.  Since the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to herbicides, the veteran would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the Secretary in finding that no positive association 
exists between exposure to herbicides and an unlisted 
disease.  And the veteran has not offered any competent 
evidence that exposure to herbicides actually caused the 
current skin disease to include lichen simplex chronicus, 
tinea manum, and tinea pedis.

Although the veteran asserts that his current skin condition 
is related to exposure to herbicides during service, on a 
question of medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  And the veteran is 
not competent to diagnosis a skin condition due to exposure 
to herbicides, which is a condition medical in nature.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
or a medical diagnosis, and as there is no favorable 
competent medical evidence to support the claim as explained 
above, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a chronic disability manifested by dry 
mouth and mouth ulcers is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for chloracne and other acneform disease 
is denied.

Service connection for a skin disease to include lichen 
simplex chronicus, tinea manum, and tinea pedis is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


